ORDER

PER CURIAM.
Kehr Development, LLC (“Kehr”) appeals a judgment of the Circuit Court of St. Louis County granting QuikTrip Corporation’s motion for partial summary judgment with respect to Kehr’s claim for slander of title.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case *638would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).